EARLY, Chief Judge,
concurring:
Like my brothers I agree that the Air Force had jurisdiction to try the accused for the offenses herein, but, since I reach that decision by a slightly different route, I feel constrained to record my reasoning.
The accused was being processed for administrative discharge prior to the expiration of his term of service. His orders provided that he was to be discharged effective 13 November 1979. On the early morning of 11 November 1979 the accused approached the gate at Eglin Air Force Base, Florida in his automobile. The gate guard noticed that his vehicle was weaving back and forth in the highway, and she asked him to stop and pull over to the side of the road. When she approached the window of the automobile, she noticed that his eyes were dilated and “grossly bloodshot.” From her observations she concluded that he was under the influence of some type of intoxicant. She asked for his driver’s license and his military identification card. The accused could not find his driver’s license but gave the guard his military identification card. When he could not find his vehicle registration either, the guard told the accused to lock up the vehicle and come back to the gate. The guard planned to call the Security Police desk, explain the situation, and see if her supervisor would approve of letting the accused leave the vehicle at the gate and get a ride to the barracks with someone else. She also intended to check the “revocation-suspension list” to see if he was driving on the base illegally.
At this point the accused asked for the return of his identification card, which the guard refused and repeated her statement to come to the gate. The accused then .tried to snatch the identification card from the guard and wrestled her to the ground. He pounded her on the back with his fists. She let go of the card and tried to get up. The accused picked up the card and went to his car. The guard tried to read the license plate, and, failing, went to the front of the car to read the base decal. At this time the accused got into the car and drove off, almost hitting the guard.
The guard went to the gatehouse and notified the desk that she had been assaulted and asked for help. Shortly thereafter, the accused was identified and action was taken to notify military and civilian police in the area to apprehend him. On the following day, the accused’s squadron commander was notified of the incident. On the 13th of November the discharge authority was notified, and the squadron commander formally requested revocation of the accused’s discharge orders.1 The Security Police did not locate the accused until *7340800 on the 13th,2 and he was confined at that time.
Based upon this evidence the military judge made specific findings of fact: (1) that the security policeman at the gate had probable cause to believe that the accused had committed an offense under the Uniform Code of Military Justice; i. e., operating a motor vehicle while drunk; (2) that she took the accused into custody because of this offense; and that this was more than an investigative detention; (3) that this apprehension constituted the commencement of action with a view to trial within the meaning of paragraph lid, Manual for Courts-Martial, 1969 (Rev.), and established jurisdiction under the provisions of Article 2(1), Uniform Code of Military Justice; (4) that jurisdiction over the offense attached at the time of the apprehension and continued until trial; and (5) that jurisdiction having attached, the self-executing effect of the separation orders was without any effect.
We have previously held that the issue of jurisdiction over the accused is an interlocutory matter to be decided by the military judge applying a preponderance of the evidence standard, and that his decision would be reviewed here on the test of abuse of discretion as is true of other interlocutory matters. United States v. Buckingham, 9 M.J. 514 (A.F.C.M.R.1980). As I view the evidence as presented to the military judge, I find no abuse of discretion which would warrant reversal of his decision.
However, I do not need to base this holding solely on the status of apprehension/custody of the accused at the gate. It is readily apparent that, after the tussle with the guard, all steps were taken to apprehend the accused not only for the drunken driving offense, but also for the subsequent offenses of assault on the security policeman. The only reason a consummation of the apprehension was not effected earlier was that the accused fled the scene (and apparently the base). To my mind the “all points bulletin” and the action taken by the Security Police and the accused’s squadron commander fully satisfies the requirement of “commencement of action with a view to trial...” Manual for Courts-Martial, supra, paragraph lid. In fact, all that remained to be done was the preferring of charges.3 United States v. Hudson 5 M.J. 413 (C.M.A.1978); United States v. Smith, 4 M.J. 265 (C.M.A.1978); United States v. Anderson, 1 M.J. 498 (A.F. M.C.R.1975).

. The revocation action was dated 14 November 1979 and the Special Order was dated 15 November 1979. See generally United States v. Barbeau, 9 M.J. 569 (A.F.M.C.R.1980).


. It was judicially noted that 11 November 1970 was a Sunday; 12 November 1979 was a holiday; and, that 13 November was the first duty day after the incident.


. Charges were preferred on 15 November 1979.